Citation Nr: 1138475	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  04-44 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD), status post myocardial infarction (MI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel




INTRODUCTION

The Veteran served on active duty from April 1981 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2004 and August 2004 rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

In a September 1992 rating decision, the RO granted service connection for CAD with MI; and assigned a 30 percent disability rating, effective September 26, 1992.  

In May 2003, the Veteran contacted the RO, asking for increased ratings for his two service-connected disabilities, as well as service connection for a number of other claimed disabilities, including sinusitis, pes planus, and acid reflux disease.  The Veteran's May 2003 claims were denied in the June 2004 rating decision.  Moreover, the rating assigned for the Veteran's CAD disability was proposed to be reduced to from 30 percent to 10 percent disabling.  In August 2004, the RO reduced the Veteran's CAD disability rating from 30 percent to 10 percent disabling, effective November 1, 2004.  The Veteran filed a notice of disagreement (NOD) in August 2004 with respect to the June 2004 and August 2004 rating decisions.  Thereafter, the RO issued a statement of the case (SOC) in November 2004.  The Veteran submitted a substantive appeal [VA Form 9] in December 2004.  

This case was previously remanded by the Board in October 2007 for further development.  

In a March 2010 decision, the Board granted a restoration of the 30 percent disability rating for CAD, status post MI, effective from November 1, 2004; granted an increased disability rating for bilateral pes planus; denied an increased disability rating for residuals of a fracture of the right fourth metacarpal; denied service connection for acid reflux disease, claimed as secondary to service-connected CAD, status post M; and remanded the issues of entitlement to service connection for sinusitis and entitlement to a disability rating in excess of 30 percent for CAD status post MI.  As the Veteran did not file a motion for reconsideration or an appeal to the United States Court of Appeals for Veterans' Claims (Court), this decision was final when issued.  38 U.S.C.A. §§ 7103, 7104(b).  

By an April 2010 rating decision, the RO effectuated the Board's March 2010 decision and restored the 30 percent disability rating for CAD, status post MI, effective November 1, 2004 and awarded a 10 percent disability rating for bilateral pes planus, effective May 30, 2003.  The Veteran did not file a NOD with the assignment of the 10 percent disability rating for bilateral pes planus, as such, this matter is not in appellate status.  Thereafter, a supplemental statement of the case (SSOC) was issued with respect to the claims for entitlement to service connection for sinusitis and entitlement to a disability rating in excess of 30 percent for CAD status post MI.  


FINDINGS OF FACT

1.  The probative weight of the evidence does not demonstrate a current diagnosis of sinusitis.  

2.  The Veteran's CAD, status post MI, is productive of occasional chest pain, a workload ranging from 11.5 to 13 METs (metabolic equivalent) resulting in fatigue and no left ventricular dysfunction with an ejection fraction ranging from 55 percent to 65 percent. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  The criteria for a disability rating in excess of 30 percent for coronary CAD, status post MI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the June 2004 and August 2004 rating decisions, he was provided notice of the VCAA in July 2003 and August 2003.  Additional VCAA letters were sent in November 2007 and December 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in November 2007, December 2008, September 2009, and May 2011 pertaining to the downstream disability rating and effective date elements of his claims, with subsequent re-adjudication in November 2009 and May 2011 SSOC's.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has provided information regarding his current heart symptoms and their effect on his activities of daily living and employment to VA physicians.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

A.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Throughout the duration of the appeal, the Veteran has maintained that his sinusitis is related to his active service.  

Service treatment records shows multiple occasions of treatment for sinusitis, colds and nasal congestion.  An October 1980 report of medical history reflects no complaints of sinus problems or a history thereof.  In April 1981 the Veteran was treated for complaints of sinus congestion, initially diagnosed as an upper respiratory infection and diagnosed a few days later as sinusitis.  X-rays taken in April 1981 revealed findings consistent with pansinusitis.  The Veteran was followed up for sinusitis in May 1981, at which time he was diagnosed with resolving sinusitis.  An October 1981 service treatment report reflects that the Veteran complained of sinus congestion, diagnosed as an upper respiratory infection.  In September 1982, the Veteran complained of sinus congestion, diagnosed as a viral syndrome.  

A June 1983 service treatment report reflects that the Veteran was treated for and diagnosed with sinusitis.  In a September 1983 periodic examination, a clinical evaluation revealed normal sinuses.  Thereafter, a May 1987 report of medical examination, revealed a normal clinical evaluation of the sinuses.  A May 1987 report of medical history indicates frequent treatment for colds and upper respiratory infections between April 1981 and January 1987.  In October 1991 the Veteran was treated for complaints of headaches, runny nose and sinus congestion and was diagnosed with headaches with tension versus sinus.  The April 1992 separation examination revealed normal findings of the sinuses upon clinical evaluation.  In the April 1992 report of medical history the Veteran noted a history of chronic or frequent colds which was specified as referring to recurrent upper respiratory infections from 1981 to 1987, treated with medications, and with no complications and no sequelae.  

VA outpatient treatment reports from August 1998 to May 2011 reflect that, from May 1999 to December 2000 the Veteran was treated for and diagnosed with chronic sinusitis, sinus infection, and a history of sinus infections.  

In a March 2004 VA examination, the Veteran provided a history of sinus condition which began in the 1980's in service.  He reported that his most recent sinus infection was a couple of years earlier and the examiner noted that he referred to nasal symptoms as a respiratory infection.  The Veteran was diagnosed with sinusitis by history, and the examiner found there was no evidence of sinusitis as per current x-rays.  The Veteran also denied any lower respiratory conditions.  

In an August 2010 VA examination, the Veteran reported that since 1981, when he was initially treated for an infection affecting his sinuses, he had had two to three episodes of the same condition a year and had not seen a doctor for this condition since 2005 or 2006.  The examiner found in his diagnosis that there was insufficient evidence to warrant a diagnosis of sinusitis.  He then opined that there was insufficient evidence to warrant a diagnosis of sinusitis due to or a result of military service, explaining that the Veteran did not have sinusitis and therefore it was not related to active duty military service.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of sinusitis.

The Board notes that while the service treatment reports reflect that the Veteran was treated for and diagnosed with sinusitis and the post-service medical evidence indicates the Veteran was diagnosed with sinus infection and chronic sinusitis from May 1999 to December 2000, the evidence of record does not demonstrate that the Veteran has been diagnosed with sinusitis at any time throughout the duration of this appeal.  In this regard, the Board finds that, following December 2000, VA treatment reports are absent of any complaints, treatment, or diagnoses related to the Veteran's sinuses and sinusitis.  In fact, the March 2004 VA examination notes a diagnosis of sinusitis by history, and the examiner found there was no evidence of sinusitis as per current x-rays.  Moreover, the August 2010 VA examiner found that there was insufficient evidence to warrant a diagnosis of sinusitis due to or a result of military service, explaining that the Veteran did not have sinusitis and therefore it was not related to active duty military service.  

The Board acknowledges the Veteran has reported in the August 2010 VA examination that since 1981 he had had two to three episodes a year and had not seen a doctor for this condition since 2005 or 2006, however, while he is competent to report symptoms and contemporaneous treatment for such, he is not competent to specify that any of the symptoms he experienced or was treated for are related to sinusitis, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with sinusitis.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of sinusitis at any time during the period of this appeal.  In fact, as demonstrated by VA medical records dating from August 1998 to May 2011, the Veteran's last diagnosis of sinusitis was in December 2000, approximately two and a half years prior to his claim for service connection.  Despite the March 2004 VA examiner's diagnosis of sinusitis by history, the examiner specified that there was no evidence of sinusitis as per current x-rays and this diagnosis, without a current diagnosis or associated treatment reports, is insufficient to establish a current diagnosis of sinusitis.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely sinusitis, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed sinusitis at any time throughout the duration of the appeal, service connection for sinusitis is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B.  Increased Rating 

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's CAD, status post MI, has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2011).  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104 (2011); see also, 38 C.F.R. § 4.104, Diagnostic Code 7006 (2011) (rating for myocardial infarction)

A Note to Diagnostic Code 7005 provides that, if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

Analysis

As noted above, the Veteran was assigned a 30 percent disability evaluation, under Diagnostic Code 7005, for CAD, status post MI, effective September 26, 1992.  In August 2004, the RO reduced the disability rating from 30 percent to 10 percent disabling; however, the 30 percent rating has been restored.  The Veteran contends that his service-connected CAD, status post MI is more severe than the currently assigned 30 percent disability rating.

VA outpatient treatment reports from within a year of the Veteran's claim for increase reflect that he was provided cardiology consultations in August 2003 and September 2003.  In August 2003 the Veteran reported having erratic heart palpitations, sometimes associated with exertion and/or being startled.  He also reported occasional dizziness but denied any loss of consciousness or shortness of breath.  It was noted at this time that multiple Holter monitors had not been able to capture an event.  In a September 2003 cardiology consultation, the Veteran reported having 5 beat palpitations every day, not associated with diaphoresis, dizziness or dyspnea and no episodes of syncope were reported.  He also reported having some left sided pressure, lasting five minutes and occurring intermittently for half an hour, often associated with exertion.  The VA physician noted the Veteran had a negative stress test two to three years ago while having these symptoms.  A physical examination of the heart at this time revealed a regular rhythm and rate and no murmurs.  The event monitor was noted to demonstrate multiple single premature ventricular contractions associated with symptoms and the Veteran was assessed with symptomatic premature ventricular contractions.  

In an October 2003 VA examination, the Veteran reported that he was currently doing well, except that when he overexerted himself he experienced chest pain, such as when he had worked as a truck driver a year ago.  He stated that he quit that job and was doing better now but might still experience chest pain with strenuous activities such as lifting or moving furniture or with emotional stress.  The Veteran denied any dizziness or ankle swelling.  He admitted to shortness of breath at unpredictable times, unrelated to activity.  He also reported having the ability to walk five to ten miles daily and could climb stairs without difficulty.  A physical examination of the heart revealed a regular rate and rhythm, normal S1 and S2, no murmur, and no gallop.  An electrocardiogram (EKG) was normal.  Echocardiogram (Echo) revealed normal left ventricular size and function with estimated left ventricular ejection fraction of 60 percent.  The Veteran was assessed as currently asymptomatic with estimated left ventricular ejection fraction of 60 percent and clinically estimated left ventricular workload of 13 METs.  

VA medical records from June 2004 to May 2011 reflect the Veteran's CAD, status post MI, symptoms included occasional chest pain, intermittent chest pressure, occasional angina pain, arrhythmia, a history of premature ventricular contractions, heart palpitations, discomfort, fatigue, normal heart rate and rhythm, normal left ventricular function, and normal ejection fraction ranging from 55 to 65 percent.  

In a July 2004 VA outpatient treatment report, the results of the October 2003 Echo revealed ejection fraction of 55 percent and the Veteran was assessed with normal left ventricular function and was stable from the perspective of the Echo.  Later in July 2004, it was noted that an Echo in October 2003 showed normal ejection fraction and normal motion, and the VA treatment provider noted that the Veteran had a normal stress test, no anginal symptoms and that he was stable from a cardiovascular standpoint.  

In an April 2005 VA outpatient treatment report, it was noted that the Veteran had a history of premature ventricular contractions, causing dizziness and shortness of breath, and the Veteran was found to have no anginal symptoms and there was no reason to repeat the stress test.  In October 2005, the Veteran complained of having intermittent chest pressure after exercise and fatigue and occasional angina pain.  

An April 2006 VA outpatient treatment record demonstrates that the Veteran continued to have a history of premature ventricular contractions and had a normal ejection fraction of 65 percent with normal valves and a normal left ventricular size and wall motion.  Also in April 2006, the Veteran reported having an episode of chest pains and palpitations in December, although he was feeling better lately, and denied chest pains or shortness of breath at this time.  

In May 2006, a VA physician reported that the results of a Holter monitor were essentially normal and no correlation between any arrhythmia and the Veteran's symptoms could be made.  

A July 2006 VA outpatient treatment report, the Veteran complained of symptoms of palpitations and discomfort and fatigue not related to exercise, noted as the same symptoms reported since 1987.  

VA outpatient treatment reports from August 2010 reflect that the Veteran complained of chest pain on occasion, stress testing revealed a normal ejection fraction from 62 to 65 percent with normal valves and normal left ventricular size and wall motion, and a left ventricular workload of 11.5 METs.  

In an August 2010 VA examination, the Veteran reported that since discharge from active service, he still had a pressure point on his chest by the left sternal border, lasting about 10 to 20 seconds on an off for one to three days and occurred twice a month, not associated with anything specific.  The Veteran reported that he still felt premature ventricular contractions every day and did not last more than a minute but he may get multiple episodes a day.  He also noted having shortness of breath with severe exertion over the past couple of years.  The Veteran stated that while in Korea in June 2010, he experienced a "grabbing" pain in his chest, lasting 30 to 40 seconds, for which he made himself relax and it went away.  He was told that he would occasionally have pain from myocardial bridging.  The Veteran reported that the heart condition affected his daily activities such that, if he was going to do something strenuous, he was going to have to have someone with him.  His recreational activities included hunting, fishing, and walking through the woods.  He also reported that he was also able to walk four to five miles at a normal pace without a problem, walk about a mile if he walked briskly, go up a couple of flights of stairs briskly, perform heavy outdoor work, carry groceries up stairs, carry a heavy load up two flights of stairs, wash a car, and walk uphill. 

A physical examination revealed present heart sounds S1 and S2, regular rhythm, and no abnormal breath sounds.  Stress test results revealed left ventricular workload of 11.5 METs with exercise terminated secondary to fatigue, left ventricular ejection fraction of 62 percent which was normal, with normal wall motion and systolic wall thickening.  The examiner noted that the record did not show a left ventricular dysfunction by ejection fraction test and a normal heart size was noted, as determined by X-ray and EKG.  EKG was noted to demonstrate sinus bradycardia but was otherwise normal.  The Veteran reported that his usual occupation was that of a machinist and truck driver and that he was a "jack of all trades."  He was noted to be unemployed since June 2010, but not retired, due to hardship because his family was in a motor vehicle accident last year and were still recovering.  The Veteran was diagnosed with CAD and congenital left atrial dimension bridging, and the examiner found that there were no effects on his occupation or usual daily activities.  

In an October 2010 VA outpatient treatment report, the Veteran was seen in the cardiology clinic for management of his chest pain and premature ventricular contractions, although he reported that he was doing well and had no chest pain or shortness of breath at this time.  

A November 2010 VA outpatient treatment report revealed no complaints of chest pain, no findings of chest pain, shortness of breath, or jugular venous distention, the heart had a regular rhythm, no gallop, normal S1/S2 and no murmur, and the Veteran's CAD was assessed as being stable.  

In May 2011, the Veteran was noted to still have premature ventricular contractions and a history thereof and it was noted that his last stress test in August 2010 was normal.  At this time, he reported symptoms of occasional exertional chest pain and palpitations and a physical examination revealed a grossly normal heart, regular rhythm, and no gallop or murmur.  

After a careful review of the record, the Board finds that the Veteran's CAD, status post MI, is appropriately evaluated as 30 percent disabling and does not warrant a higher evaluation at any time since the date of claim on May 30, 2003.  The objective findings of record did not reflect the Veteran's CAD, status post MI, resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In this regard, Board observes that the medical evidence of record demonstrates that, throughout the duration of the appeal period, the Veteran's current CAD, status post MI, was productive of occasional chest pain, a workload ranging from 11.5 to 13 METs resulting in fatigue, and no left ventricular dysfunction with an ejection fraction ranging from 55 percent to 65 percent.  While the Veteran had also reported occasional palpitations (abnormal heart beat) and it was noted he had premature ventricular contractions/arrhythmias (abnormal heart rhythm), no left ventricular dysfunction was demonstrated by any stress testing performed throughout the duration of the appeal.  Moreover, in May 2006, a VA physician found that, following the results of a Holter monitor which were essentially normal, no correlation between any arrhythmia and the Veteran's symptoms could be made.  

Finally, the Veteran reported in both the October 2003 and August 2010 VA examinations that he was still able to walk five to ten miles daily, climb stairs without difficulty, walk four to five miles at a normal pace without a problem, walk about a mile if he walked briskly, go up a couple of flights of stairs briskly, perform heavy outdoor work, carry groceries up stairs, carry a heavy load up two flights of stairs, wash a car, and walk uphill.  In addition, the August 2010 VA examiner noted that there were no effects on his occupation or usual daily activities from his CAD, status post MI.

Thus, as the Veteran's CAD, status post MI, was not manifested by more than one episode of acute congestive heart failure within a year, and there is no evidence of either a workload of greater than 3 METs but not greater than 5 METs which resulted in dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a higher 60 percent rating under Diagnostic Code 7005 is not warranted.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent at any time since the date of claim on May 30, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 30 percent disabling since that date, so his rating cannot be "staged" because the 30 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's CAD, status post MI, should be rated at 30 percent, but no more, from May 30, 2003.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 30 percent from May 30, 2003, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Supplemental Statement of the Case, dated November 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for sinusitis is denied.  

A disability rating in excess of 30 percent for CAD, status post MI, is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


